Case 1:16-cv-06530-ILG-JO Document 75 Filed 06/04/19 Page 1 of 2 PagelD #: 1378

RB LAY LAW OFFICES OF
ROBERT E. BROWN, P.C. www.RobertBrownLaw.com

 

 

14 Wall Street, 20th Fl. New York, NY 10005 Tel. 212.766.9779
465 Belfield Ave, Suite F, Staten Island, NY 10312 Tel. 718.979.9779 Fax. 718.979.9784
RBrown@RobertBrownLaw.com
June 4, 2019

VIA ECF

The Honorable I. Leo Glasser

Senior U.S. District Judge

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Geiger et al v. 3575 Restaurant Corp. et al
Case No. 16-cv-6530(ILG)(JO)

Dear Judge Glasser:

This firm represents Defendants 2945 Bar Corp. d/b/a KCESS Gentlemen’s Club
(“Defendant Bar’), in the above-referenced action. In accordance with Your Honor’s Order
from yesterday, June 3, 2019, (Dkt. No. 74) the following (if acceptable to Your Honor) is
Defendant Bar’s ORDER TO SHOW CAUSE in writing why the current stay should not be
lifted. I have conferred with Plaintiffs’ counsel, and Plaintiffs join in this application. If this
letter is unacceptable, the parties will obviously respond as directed by Your Honor.

Defendant Bar instituted a declaratory judgment action against the two insurers that
disclaimed coverage in this action as well as the insurance broker, entitled 2945 Bar Corporation
D/B/A Xcess Gentlemen’s Club y. Certain Underwriters at Lloyd’s, London, Kinsale Insurance
Company, Inc., and DeMonaco Agency, Inc., Richmond County Index Number 150247/2019
(“Bad Faith Litigation”).

On April 1, 2019, Your Honor stayed this matter until June 1, 2019 to allow issue to be
joined in the Bad Faith Litigation. (Dkt. No. 71). I should have provided a status report before
June 1. However, I failed to insure that my office properly calendared the status report date and |
did not file the status report in a timely fashion.

As for the status of the Bad Faith Litigation, the summons and complaint was served on
all defendants. Defendants Kinsale Insurance Company, Inc. (“Kinsale”), and DeMonaco Agency,
Inc. have answered. A preliminary conference was scheduled for May 31, 2019.

Defendant Certain Underwriters at Lloyd’s (“Lloyd’s) made a motion to dismiss which was
also initially returnable on May 31, 2019. We filed opposition papers on May 28, 2019. After a
telephone conference between the Judge’s law secretary and all parties, both the motion and the
preliminary conference were adjourned until June 28, 2019. Lloyd’s reply papers are due June 21,
2019,
Case 1:16-cv-06530-ILG-JO Document 75 Filed 06/04/19 Page 2 of 2 PagelD #: 1379

In addition, Kinsale served several discovery demands. We responded to Kinsale’s Notice
to Admit on May 24, 2019. We also produced documents and a verified bill of particulars earlier
today -- well before the agreed-upon June 14th deadline.

As far as the status of this matter, on April 1, 2019, Your Honor approved a so-ordered
stipulation dismissing all claims against Defendant Anthony Perosi without prejudice (Dkt. 72).
Your Honor had stayed this action until June 1, 2019, pending a status report and an application
to extend the stay.

The parties request that Your Honor determine that good cause has been shown to keep
the stay in effect. The parties jointly respectfully request that this matter be stayed until
September 1, 2019 (or a time determined by Your Honor). If approved, I will insure that a joint
status report is timely filed.

I apologize for the inconvenience that I caused Your Honor.

Respectfully submitted,

Robert E. Brown, Esq.
ROBERT E. BROWN, P.C.
RBrown@robertbrownlaw.com

 

cc: John Golaszewski, Esq. (via ECF) ie

 
